Case: 5:19cvl447 Doc: 9

Brigitte Lyn

“R-T-S- 923995468-1N 12/12/19

 

 

 

 

 

 

 

 

 

 

ETURN TO sENDE
Wvisobt alsteHatHTeaHUU sold fosHMbstHls lUbelldabatb alli bl

 
Case 5:19-cv-01447-MWEF Document 11

Case: §5:19cv1447 Doe: 9

Brigitte Lyn LaMonte
Care of Aubrey Simpson
35364 Yucaipa Blvd.
Yucaipa, CA. 92399

Filed 12/18/19 Page2of5 Page ID #:81
Case 5:19-cv-01447-MWF Document11 Filed 12/18/19 Page3of5 Page ID #:82

MIME- Version:1.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
Message-Id:<28730643 @cacd.uscourts.gov>Subject:Activity in Case 5:19-cv-01447-MWF Inre
Brigitte Lyn LaMonte Minutes of In Chambers Order/Directive - no proceeding held Content-Type:
text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 11/7/2019 at 9:04 AM PST and filed on 11/5/2019

Case Name: In re Brigitte Lyn LaMonte
Case Number: 5:19-cv-01447-MWE
Filer:

Document Number: [9]

Docket Text:

MINUTES (IN CHAMBERS) ORDER TO SHOW CAUSE FOR FAILURE TO COMPLY
WITH FEDERAL RULES OF BANKRUPTCY PROCEDURE AND FOR LACK OF
PROSECUTION by Judge Michael W. Fitzgerald. The Court ORDERS Appellant Brigitte Lyn
LaMonte to comply with the Court Notice and the Appeal Deficiency Notice no later than
December 5, 2019. Failure to file the required documents and pay the filing fee on or before that
date will result in dismissal of this appeal for failure to comply with the Court’s orders and for
lack of prosecution. (iv)

5:19-cv-01447-MWE Notice has been electronically mailed to:

Rodney A Danielson joey@rodan13.com, bridget@rodan13.com, rod@rodan13.com

Barry S Glaser bglaser@lkfirm.com, ksimonian@lkfirm.com

5:19-cv-01447-MWF Notice has been delivered by First Class U. S. Mail or by other means BY
THE FILER to :

Brigitte Lyn LaMonte

Care of Aubrey Simpson

35364 Yucaipa Blvd.

Yucaipa CA 92399
Case 5:19-cv-01447-MWF Document11 Filed 12/18/19 Page4of5 Page ID #:83

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. _ EDCV 19-1447 MWF Date: November 5, 2019
Title In Re Brigitte Lyn LaMonte

 

 

Present: The Honorable: MICHAEL W. FITZGERALD, United States District Judge

 

 

 

Rita Sanchez Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE FOR FAILURE TO
COMPLY WITH FEDERAL RULES OF BANKRUPTCY PROCEDURE
AND FOR LACK OF PROSECUTION

On August 5, 2019, Appellant Brigitte Lyn LaMonte filed a Notice of
Appeal and Statement of Election (“Notice of Appeal”). (Docket No. 1). That
same day, a Notice Regarding Appeal from Bankruptcy Court was issued by the
District Court Clerk (“Court Notice”). (Docket No. 5). Pursuant to the Court
Notice, no later than August 19, 2019, Appellant was required to file with the
Bankruptcy Court (1) a designation of record; (2) a statement of issues on appeal;
and (3) a notice regarding the ordering of transcripts. (Court Notice, p. 1). The
Court Notice further warned that “The failure of either party to comply with time
requirements as stated in this notice and applicable rules may result in the
dismissal of the appeal or the right to oppose the appeal.” (Court Notice, p. 2).

On October 23, 2019, the Bankruptcy Court issued an Appeal Deficiency
Notice for failure to file (1) the Statement of Issues; (2) the Designation of Record;
(3) the Notice of Transcript; (4) Transcripts; and (5) the Filing Fee for the Notice
of Appeal. (Docket No. 8).

Accordingly, the Court ORDERS Appellant Brigitte Lyn LaMonte to
comply with the Court Notice and the Appeal Deficiency Notice no later than
December 5, 2019. Failure to file the required documents and pay the filing fee on

 

CV-90 (03/15) Civil Minutes — General Page 1 of 2
Case 5:19-cv-01447-MWF Document 11 Filed 12/18/19 Page5of5 Page ID #:84

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. EDCV 19-1447 MWF Date: November 5, 2019
Title In Re Brigitte Lyn LaMonte

or before that date will result in dismissal of this appeal for failure to comply with
the Court’s orders and for lack of prosecution.

IT IS SO ORDERED.

Initials of Preparer: RS/sjm

 

CV-90 (03/15) Civil Minutes — General Page 2.0f 2
